DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are  presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 and 12/31/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTARY RECIPROCATING DRIVE ACTUATOR HAVING MAGNETS, COILS AND  A MIRROR THAT REFLECTS A SCANNING LIGHT”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 22 of cop ending Application No. (17255227). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter as explained below.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Main differences will be highlighted in BOLD.  

Instant Application: 17120176
Conflicting Application:17255227

Claim 1 A rotary reciprocating drive actuator comprising: a base portion; a movable magnet fixed to a shaft portion to which a movable object is connected; and a drive unit having a core body and a coil body for generating a magnetic flux in the core body when current is supplied, and driving the movable magnet in a rotary reciprocating manner by an electromagnetic interaction between the magnetic flux generated from the core body and the movable magnet, wherein the movable magnet is formed in a ring shape, and is configured by alternately magnetizing an even number of magnetic poles forming an S - pole and an N - pole at an outer periphery of the shaft portion; a number of magnetic poles of the core body and a number of magnetic poles of the movable magnet are equal to each other; an even number of magnetic poles of the core body is respectively arranged to face the movable magnet with an air gap therebetween on the outer peripheral side of the shaft portion; the drive unit is provided with a magnet position holding portion which is a magnetic material provided to face the movable magnet and magnetically attracts the movable magnet to a reference position; a pair of wall portions is erected on the base portion to rotatably support the shaft portion via a bearing, and the movable object is disposed between the pair of wall portions; and the drive unit is attached to one wall portion of the pair of wall portions, and an angle sensor portion for detecting the rotation angle of the shaft portion is attached to the other wall portion of the pair of wall portions.  


Claim 1 A rotary reciprocating drive actuator comprising: a movable member including a shaft to which a movable object is connected and a movable magnet fixed to the shaft; 5a fixing body including a coil and a core on which the coil is wound, the core including even-numbered magnetic poles, the fixing body being configured to rotatably support the shaft, the rotary reciprocating drive actuator being configured to use electromagnetic interaction between the coil that is energized and the movable magnet to drive the movable member into reciprocating rotation about the shaft with respect to the 10fixing body, wherein the movable magnet has a ring shape with even-numbered magnetic poles alternately magnetized in an S pole and an N pole at an outer periphery of the shaft, wherein the number of the even-numbered magnetic poles of the core and the number of the even-numbered magnetic poles of the movable magnet are equal to each 15other, wherein the even-numbered magnetic poles of the core are disposed opposite to the movable magnet at an outer periphery side of the shaft with an air gap between the even-numbered magnetic poles of the core and the movable magnet, and wherein the fixing body includes a rotation angle position holding part disposed 20opposite to the movable magnet with an air gap between the rotation angle position holding part and the movable magnet, the rotation angle position holding part being configured to use a magnetic attractive force generated between the rotation angle position holding part and the movable magnet to hold a rotation angle position of the movable magnet.  


Claim 22 A rotary reciprocating drive actuator comprising: a movable member including a shaft and a movable magnet fixed to the shaft; 5a fixing body including a coil and configured to rotatably support the shaft, the rotary reciprocating drive actuator being configured to use electromagnetic interaction between the coil and the movable magnet to drive the movable member into reciprocating rotation about the shaft with respect to the fixing body, wherein the movable magnet has a ring shape with even-numbered magnetic poles 10alternately magnetized in an S pole and an N pole at an outer periphery of the shaft, wherein the coil is disposed at a position where a torque that rotates the movable magnet by the electromagnetic interaction with respect to the movable magnet, and wherein the fixing body includes a rotation angle position holding part disposed opposite to the movable magnet with an air gap between the rotation angle position holding 15part and the movable magnet, the rotation angle position holding part being configured to use a magnetic attractive force generated between the rotation angle position holding part and the movable magnet to hold a rotation angle position of the movable magnet.  

Claim 4 The rotary reciprocating drive actuator according to claim 1, wherein the movable magnet has an even number of magnetic poles magnetized at equal intervals at the outer periphery of the shaft portion.  

Claim 3 The rotary reciprocating drive actuator according to claim 1 or 2, wherein in 5the movable magnet, the even-numbered magnetic poles are magnetized at an even interval at the outer periphery of the shaft.  
Claim 23 The rotary reciprocating drive actuator according to claim 22, 20wherein in the movable magnet, the even-numbered magnetic poles are magnetized at an even interval at the outer periphery of the shaft, and wherein the coil is disposed at a position where a torque that causes reciprocating rotation of the movable magnet is generated with the electromagnetic interaction with the even-numbered magnetic poles.  
 
 
 
 
 
 

Claim 5 The rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion is a magnet.  

Claim 4 The rotary reciprocating drive actuator according to any one of claims 1 to 3, wherein the rotation angle position holding part is a magnet.  

Claim 7 The rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion is disposed at a position between the even number of magnetic poles of the core body and at a position facing the movable magnet in the radial direction.  

Claim 2 The rotary reciprocating drive actuator according to claim 1, wherein a magnetic pole switching part of the movable magnet is disposed at a position that is 38symmetric about each of the even-numbered magnetic poles of the core when the movable magnet is held by the rotation angle position holding part at the rotation angle position.  

Claim 8 The rotary reciprocating drive actuator according to claim 1, wherein the core body has an even number of core portions arranged at positions where the movable magnet is sandwiched, and the coil body is arranged so that a coil is wound around each of the core portions.  

Claim 2 The rotary reciprocating drive actuator according to claim 1, wherein a magnetic pole switching part of the movable magnet is disposed at a position that is 38symmetric about each of the even-numbered magnetic poles of the core when the movable magnet is held by the rotation angle position holding part at the rotation angle position.  
Claim 6 The rotary reciprocating drive actuator according to claim 4, wherein the magnet serving as the rotation angle position holding part is disposed opposite to the movable magnet in a radial direction of the movable magnet between the even-numbered magnetic poles of the core.  




Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and USC 102 (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi (JP 2018-121167 attached herewith  will use US equivalent “US PG Pub 20210265904” hereinafter “Takahashi”). 
Re-claim 1, Takahashi discloses a rotary reciprocating drive actuator (title) comprising: a base portion (22); a movable magnet (30) fixed to a shaft portion (13) to which a movable object is connected (16); and a drive unit  having a core body (41,411) and a coil body (43) for generating a magnetic flux in the core body (41,411)  when current is supplied, and driving the movable magnet (interaction between coil that is energized and magnet generated movement of magnet that is movable) in a rotary reciprocating manner by an electromagnetic interaction between the magnetic flux generated from the core body (41,411) and the movable magnet (30), wherein the movable magnet (30) is formed in a ring shape (see Fig.3, item 30), and is configured by alternately magnetizing an even number of magnetic poles (31,32) forming an S - pole and an N – pole (P[0046]) at an outer periphery of the shaft portion (13); a number of magnetic poles (412a, 412b) of the core body (41,411) and a number of magnetic poles of the movable magnet are equal to each other (P[0051], 30 equal to magnetic poles); 
an even number of magnetic poles (412a,412b) of the core body is respectively arranged to face the movable magnet with an air gap therebetween on the outer peripheral side of the shaft portion (P[012, even number poles disposed opposite to movable magnet an outer periphery side of shaft with airgap in between them);
 the drive unit is provided with a magnet position holding portion (24) which is a magnetic material (magnet spring, see P[0078]) provided to face the movable magnet (30) and magnetically attracts the movable magnet to a reference position (P[0078], 24 positions and hold 30 at an operation reference position); 
a pair of wall portions (222,224) is erected on the base portion to rotatably support the shaft portion via a bearing (23), and the movable object (16) is disposed between the pair of wall portions (between 222,224);
 and the drive unit is attached to one wall portion of the pair of wall portions (222,224, drive unit is attached to walls), and an angle sensor portion (74) for detecting the rotation angle of the shaft portion is attached to the other wall portion of the pair of wall portions (see P[0062]).  
 
    PNG
    media_image1.png
    459
    736
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    625
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    428
    615
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    773
    888
    media_image4.png
    Greyscale

Re-claim 2, Takahashi discloses the rotary reciprocating drive actuator according to claim 1, 22wherein the angle sensor portion (74) is attached to an outer surface side of the other wall portion (another wall portion of 224, see P[0063])  
Re-claim 3, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the reference position (position of the shaft) at which the magnet position holding portion (24) magnetically attracts the movable magnet (30) is a rotational center position *center of the shaft ( 10,10)of the rotating reciprocation of the movable magnet (P[0035]).  
Re-claim 4,  Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the movable magnet (30) has an even number of magnetic poles magnetized at equal intervals at the outer periphery of the shaft portion (P[0049]).  
Re-claim 5, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion is a magnet (see Takahashi Claim 4).  
Re-claim 6, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion (24) has convexly projected (see annotated Fig.8) magnetic poles (412a,412b) provided on the core body (41,411).  
Re-claim 7, Takahashi disclosers the rotary reciprocating drive actuator according to claim 1, wherein the magnet position holding portion (24) is disposed at a position between the even number of magnetic poles of the core body (412b.412b, see Fig.1) and at a position facing the movable magnet (30), see Fig.2, 3) in the radial direction (forming gap G).  
Re-claim 8, Takahashi disclose the rotary reciprocating drive actuator according to claim 1, wherein the core body (41) has an even number of core portions (412a,412 b portions, sandwiching 30) arranged at positions where the movable magnet (30) is sandwiched, and the coil body (43) is arranged so that a coil is wound around each of the core portions (41, albic around cores).  
Re-claim 9, Takahashi discloses the  rotary reciprocating drive actuator according to claim 1, wherein the movable object is a mirror that reflects a scanning light ((Takahashi Claim 20).  
Re-claim 10, Takahashi discloses the  scanner system (claim 20) comprising: the rotary reciprocating drive actuator according to claim 9; and a laser emitting unit or a laser emitting and receiving unit (P[0037, mirror reflects and emits laser light) disposed in the base portion (22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834